19-641
    Moreno-Velasquez v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 711 341
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 17th day of May, two thousand twenty-one.

    PRESENT:
             ROSEMARY S. POOLER,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    MARICELA DEL CARMEN MORENO-
    VELASQUEZ,
             Petitioner,

                     v.                                          19-641
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,*
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Bruno Joseph Bembi, Hempstead, NY.



    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Merrick B. Garland is automatically substituted
    as Respondent.
FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
                                   Attorney General; Song Park, Acting
                                   Assistant Director; Madeline
                                   Henley, Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, DC.

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

AND DECREED that this petition for review of a decision of

the Board of Immigration Appeals (“BIA”) is DENIED.

       Petitioner       Maricela   Del        Carmen    Moreno-Velasquez,         a

native and citizen of El Salvador, seeks review of a February

14, 2019, decision of the BIA affirming a November 28, 2017,

decision      of   an    Immigration     Judge       (“IJ”)    denying    asylum,

withholding        of   removal,   and    relief       under    the    Convention

Against Torture (“CAT”).           In re Maricela Del Carmen Moreno-

Velasquez, No. A206 711 341 (B.I.A. Feb. 14, 2019), aff’g No.

A206 711 341 (Immig. Ct. N.Y. City Nov. 28, 2017).                      We assume

the    parties’     familiarity        with    the     underlying      facts    and

procedural history.

       Under the circumstances of this case, we have reviewed

both    the    IJ’s      and   BIA’s     decisions       “for    the     sake   of

completeness.”          Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

524, 528 (2d Cir. 2006).           The applicable standards of review

are well established.          See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing
                             2
adverse credibility determination for substantial evidence).

    Moreno-Velasquez       applied        for     asylum,   withholding    of

removal, and CAT protection, and she listed her daughter as

a derivative beneficiary. Moreno-Velasquez alleged that a

gang member named Chele threatened to harm her daughter. Chele

was a rival of now-deceased Selvin Flores, Moreno-Velasquez’s

former partner and father of her daughter. At a 2016 hearing,

Moreno-Velasquez and her daughter conceded removability, and

her daughter proceeded to file an application for Special

Immigrant Juvenile status. At a 2017 hearing, the IJ denied

Moreno-Velasquez relief from removal on credibility grounds,

among others, and severed her daughter’s case.

     We   find    no    error   in    the       IJ’s   adverse     credibility

determination.         “Considering         the        totality      of    the

circumstances, and all relevant factors, a trier of fact may

base a credibility determination on . . . the consistency

between   the    applicant’s     or       witness’s      written    and   oral

statements . . . [and] the internal consistency of each such

statement . . . without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).                ” We defer . . . to

an IJ’s credibility determination unless, from the totality


                                      3
of the circumstances, it is plain that no reasonable fact-

finder could make such an adverse credibility ruling.”                  Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

Hong Fei Gao, 891 F.3d at 76.                Here, substantial evidence

supports the agency’s determination that Moreno-Velasquez was

not credible.

      The   agency       reasonably        relied    on    a   series    of

inconsistences       between,     and        omissions     from,   Moreno-

Velasquez’s statements.          See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu   Xia   Lin,   534    F.3d    at       167.     Moreno-Velasquez    was

inconsistent about why her relationship with Selvin ended,

her communications with neighbors and family members about

Selvin’s gang status, her reason for not reporting Chele’s

behavior to the police, and her interactions with Chele.                She

also omitted from her application any mention of Chele seeing

her daughter outside the child’s school.                  The “cumulative

effect” of these discrepancies provides substantial support

for the adverse credibility determination.                See Xiu Xia Lin,

534 F.3d at 167.      Moreover, the agency was not compelled to

credit Moreno-Velasquez’s explanations, some of which were

inconsistent and not responsive.             See Majidi v. Gonzales, 430

F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than


                                       4
offer   a    plausible    explanation         for   h[er]   inconsistent

statements to secure relief; [s]he must demonstrate that a

reasonable fact-finder would be compelled to credit h[er]

testimony.” (internal quotation marks omitted)); Hong Fei

Gao, 891 F.3d at 79 (explaining that agency “evaluate[s] each

inconsistency or omission in light of the ‘totality of the

circumstances’”     (quoting    8    U.S.C.    § 1158(b)(1)(B)(iii))).

While   we   have   cautioned       against    overreliance    on   minor

omissions, the IJ reasonably concluded that Chele’s threat to

kill anyone who reported him to the police was a fact that a

credible petitioner would have included in her application.

See Hong Fei Gao, 891 F.3d at 78 (holding that “the probative

value of a witness’s prior silence on particular facts depends

on whether those facts are ones the witness would reasonably

have been expected to disclose”).

     Having questioned Moreno-Velasquez’s credibility, the

agency reasonably relied on her failure to rehabilitate her

testimony with any individualized corroborating evidence.

See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

(“An applicant’s failure to corroborate his or her testimony

may bear on credibility, because the absence of corroboration

in   general   makes     an   applicant       unable   to   rehabilitate


                                     5
testimony that has already been called into question.”).       As

the IJ pointed out, apart from general country conditions

evidence, Moreno-Velasquez had no evidence to corroborate her

claim, such as letters from Selvin’s sister or her neighbors,

who allegedly informed her of Selvin’s gang activities and

Chele’s threats.

    Given   the     multiple   discrepancies   and     lack    of

corroboration, the agency’s adverse credibility determination

is supported by substantial evidence.     See Xiu Xia Lin, 534

F.3d at 165–67.    That determination is dispositive of asylum,

withholding of removal, and CAT relief because all three

claims are based on the same factual predicate.      See Paul v.

Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).    We therefore

do not reach the agency’s alternative determinations.         See

INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach.”).




    For the foregoing reasons, Moreno’s petition for review


                                6
is DENIED.   The pending motion for a stay is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7